Exhibit 10.1

IMPORTANT - ACTION REQUIRED: In order for your FY14 stock awards to become
effective, you must use the voting button at the top of this email, click on “I
agree to the award terms & conditions” and reply by 28 February 2014. Failure to
respond by this date will result in forfeiture of your award.

Company Confidential Communication to: «First_name» «Last_name»

I would like to take this opportunity to thank you for your commitment to the
Company both in the past and most importantly looking forward. You play an
important role in the future performance of our Company.

One of the priorities of our management compensation program is to provide you
with the opportunity to share in the long-term success of Air Products. As a
result, I am pleased to present your 2014 stock awards under the Company’s
Long-Term Incentive Plan. These awards make up the long-term component of your
total pay package and link your personal wealth to the performance of the
Company.

Your 2014 awards are valued at $            and include:

 

  •  

A Nonstatutory Stock Option to purchase             shares of Common Stock at a
purchase price of $107.69 per share, which is the 2 December 2013 closing sale
price of a share of Common Stock, valued at $            ; and

 

  •  

An award of            4-Year Restricted Shares of Company Common Stock issued
to you as of 2 December 2013 valued at $            ; and

 

  •  

            Deferred Stock Units with a three year performance period valued at
$            , each Unit (a “Performance Share”) being equivalent in value to
one share of Common Stock.

Thank you again for your dedication and on-going contributions to Air Products.

Your 2014 Awards are subject to and contingent upon your agreement to the
attached conditions described in Exhibit A. Please read these conditions
carefully, particularly the descriptions of “Prohibited Activities”. This
letter, together with its Exhibit, constitutes the agreement governing your 2014
Awards (“Awards Agreement”). Your 2014 Awards are also at all times subject to
the applicable provisions of the Long-Term Incentive Plan (the “Plan”) and to
any determinations made by the Management Development and Compensation Committee
of the Company’s Board of Directors (the “Committee”) or its delegate, with
respect to your 2014 Awards as contemplated or permitted by the Plan or the
Conditions. The Committee has established a one-year holding period for a
portion of your Stock Options as further explained in Section 7 of Exhibit A.

Neither your 2014 Awards, this Award Agreement or the Plan constitute a contract
of employment; nor do they guarantee your continued employment for any period
required for all or any of your 2014 Awards to vest, become exercisable, be
earned or be paid out. Except as otherwise indicated all capitalized words used
in this Awards Agreement have the meanings described in the Plan.



--------------------------------------------------------------------------------

WITNESSETH the due execution of this Awards Agreement at Allentown, Pennsylvania
effective as of the 2nd day of December 2013 intending to be legally bound
hereby.

 

AIR PRODUCTS AND CHEMICALS, INC. By:     LOGO [g664345g61x97.jpg]   John E.
McGlade

Exhibit



--------------------------------------------------------------------------------

EXHIBIT A

AIR PRODUCTS AND CHEMICALS, INC. (the “Company”)

LONG-TERM INCENTIVE PLAN

FY2014 AWARD AGREEMENT

 

1. As described in the foregoing grant letter, you are hereby granted FY2014
Awards consisting of Stock Options (“Options”), Restricted Shares of Company
Common Stock (“Restricted Shares”), and Deferred Stock Units to be called
“Performance Shares” under the Air Products and Chemicals, Inc. Long-Term
Incentive Plan (the “Plan”). The Options are “Nonstatutory Stock Options” as
described in Section 6 of the Plan. The Restricted Shares are described in
Section 8 of the Plan. The Deferred Stock Units are described in Section 9 of
the Plan. The Management Development and Compensation Committee of the Company’s
Board of Directors (the “Committee”) has approved these Awards subject to the
applicable provisions of the Plan and the terms of this Agreement, and
contingent upon your acceptance of this Agreement. Except as noted herein, all
capitalized terms used in this Agreement have the meaning ascribed to them in
the Plan. A copy of the Plan is available from the Corporate Secretary’s Office
of the Company, 7201 Hamilton Boulevard, Allentown, PA 18195-1501.

 

2. Each Option entitles you to purchase one share of Company Common Stock
(“Share”) at a purchase price of $107.69 (the “Grant Price”) as described below.
You can first purchase Shares as follows: (i) up to one-third of the Shares may
be purchased on or after 2 December 2014 and (ii) up to an additional one-third
of such Shares may be purchased on or after 2 December 2015 and 2016,
respectively. The Options are granted as of 2 December 2013 and will continue
for a period of ten (10) years from such grant date and will expire and no
longer be exercisable after the close of the New York Stock Exchange on
2 December 2023. Any Option which is unexercised as of the close of the New York
Stock Exchange on 2 December 2023 and which has not terminated in accordance
with Paragraph 4 of this Agreement, will be settled by a Net Exercise whereby
the Company will issue you shares of Common Stock equal to the number of shares
covered by the Option, reduced by the number of whole shares that has a Fair
Market Value equal to or in excess of the sum of the aggregate Grant Price of
the Options and the minimum statutory withholding tax obligation arising from
the Net Exercise of the Options, and shall remit any excess of the Fair Market
Value of such shares to you.



--------------------------------------------------------------------------------

3. You may purchase Shares covered by an Option by providing to the Company’s
agent, Fidelity Stock Plan Services, LLC or any successor thereto (“Fidelity”),
notice of exercise of the Option in a form designated by Fidelity and the Grant
Price of the Shares. Payment of the Grant Price and applicable taxes may be made
in cash or by providing an irrevocable exercise notice coupled with irrevocable
instructions to Fidelity to simultaneously sell all or portion of the Shares and
deliver to the Company on the settlement date the portion of the proceeds
representing the Grant Price and any taxes to be withheld. Payment of the Grant
Price may also be made by delivery or attestation of ownership of other Shares
of Common Stock owned by you with a Fair Market Value equal to the Grant Price,
in which case the number of Shares acquired in the exercise will be reduced by
an amount equal in value to the amount of any taxes required to be withheld and
by the number of Shares as to which ownership was attested.

 

4. Except as provided below, your Options terminate as of the close of business
on the last day of your employment with the Company and all its Subsidiaries.
Upon your, death, Disability, or Retirement on or after 1 December 2014, your
Options will not terminate and any unexercisable portion of the Options will be
extended until its expiration (that is, will become and be exercisable) as if
you have continued to be an active employee of the Company or a Subsidiary. If
your employment with the Company or a Subsidiary is involuntarily terminated by
the Company on or after 1 December 2014 due to action necessitated by business
conditions, including, but not limited to, job eliminations, workforce
reductions, divestitures of facilities, assets or businesses, sale by the
Company of a Subsidiary, or plant closing, and you are not eligible for
Retirement, your exercisable Options will not be immediately terminated but will
continue to be exercisable in accordance with their terms for six months
following your last day of employment with the Company or a Subsidiary, and
shall terminate at the end of such six month period. If you voluntarily
terminate your employment with the Company or a Subsidiary on or after
1 December 2014, other than a Retirement, your exercisable Options will not be
immediately terminated but will continue to be exercisable in accordance with
their terms for ninety days following your last day of employment with the
Company or a Subsidiary, and shall terminate at the end of such ninety day
period.

 

5. In the event of a Change in Control, the Options shall become exercisable on
the later of the Change in Control or 2 June 2014. In the event of any other
change in the outstanding shares of the Common Stock of the Company or the
occurrence of certain other events described in Section 12 of the Plan, an
equitable adjustment shall be made in the number or kind of Shares or the Grant
Price for Shares covered by your Options.



--------------------------------------------------------------------------------

6. Options are nonassignable and nontransferable except to your Designated
Beneficiary or by gift to family members or to trusts of which only family
members are beneficiaries. Such transfers by gift can be made only after the
Option has become exercisable and subject to such administrative procedures and
to such restrictions and conditions as the officers of the Company shall
determine to be consistent with the purposes of the Plan and the interests of
the Company and/or to be necessary or appropriate for compliance with all
applicable tax and other legal requirements. Subject to the foregoing, you may
transfer Options by gift only by delivering to the Company at its principal
offices in Allentown, Pennsylvania, written notice of the intent to transfer the
Options on forms to be provided by the Company.

 

7. In accepting the Options, you agree that, as long as you are actively
employed by the Company or one of its Subsidiaries, you will retain, for at
least one year, beneficial ownership of 50% of the net Shares (after payment of
the exercise price, taxes, and commissions) that you receive upon an exercise of
the Option.

 

8. The Restricted Shares shall be issued to you as of 2 December 2013. Upon
issuance of the Restricted Shares, you will be the holder of record of such
shares and shall have all the rights of a shareholder with respect to the
Restricted Shares, including the right to vote such Restricted Shares and
receive all dividends or other distributions paid with respect to the Restricted
Shares, subject to the restrictions contained in Paragraph 9 below. In the event
of any change in the outstanding shares of Common Stock of the Company or the
occurrence of certain other events described in Section 12 of the Plan, an
equitable adjustment of the number of Restricted Shares covered by this
Agreement shall be made consistent with the impact of such change or event upon
the rights of the Company’s other shareholders, and any additional Shares of
Common Stock issued to you as a result of such adjustment shall be Restricted
Shares subject to this Agreement, including, without limitation, the
restrictions contained in Paragraph 9.

 

9.

The “Restriction Period” with respect to the Restricted Shares shall be the
period beginning 2 December 2013 and ending on the earliest of 2 December 2017;
your death, Disability, or Retirement on or after 1 December 2014, or a Change
in Control of the Company. During the Restriction Period, neither the Restricted
Shares nor any interest in the Restricted Shares may be sold, assigned,
transferred, encumbered, or otherwise disposed of by you; provided however, that
such Restricted Shares may be used to pay the exercise price by attestation upon
your exercise of Stock Options, with the stipulation that the Restricted Shares
attested will remain



--------------------------------------------------------------------------------

  subject to the restrictions of this Paragraph 9 and the terms of this
Agreement. If your employment by the Company and all its Subsidiaries is
terminated for any reason prior to 1 December 2014, or for any reason other than
death, Disability, or Retirement after 1 December 2014 but prior to 1 December
2017, the Restricted Shares shall be forfeited in their entirety; provided that,
in the event of a Change in Control of the Company, your rights to the
Restricted Shares shall become immediately transferable and nonforfeitable. At
the end of the Restriction Period, all nonforfeited Restricted Shares shall
become transferable and otherwise be regular Shares.

 

10. At the end of the Restriction Period, and, if earlier, upon your election to
include the value of the Restricted Shares in your federal taxable income
pursuant to Internal Revenue Code Section 83(b), payment of taxes required to be
withheld by the Company must be made. When taxation occurs at the end of the
Restriction Period, applicable taxes will be withheld by reducing the number of
the Restricted Shares issued to you without restriction by an amount equal in
market value to the taxes required to be withheld. In the event you make a
Section 83(b) election, applicable taxes must be paid in cash to the Company at
the time the election is filed with the Internal Revenue Service.

 

11. In the event your employment is terminated due to your death on or after
1 December 2014, the Restricted Shares shall be transferred free of restriction,
reduced by any applicable taxes, to your Designated Beneficiary or, if none, to
your legal representative as soon as administratively practical after your
death.

 

12. The Performance Shares granted to you will be earned in accordance with the
formula indicated on the Earn Out Schedule (Attachment) corresponding to the
level of average Earnings Per Share Growth and spread of Return on Capital
Employed over the Company’s cost of capital achieved for the three fiscal year
performance period beginning 1 October 2013 and ending 30 September 2016 (the
“Performance Period”). Subject to the forfeiture conditions contained in
Paragraph 13 and to Paragraph 19, each earned Performance Share will entitle you
to receive, at the end of the Deferral Period (as defined below), one Share.

 

13.

The Deferral Period will begin on the date of this Agreement and will end on
1 December 2016. If your employment by the Company and all its affiliates is
terminated for any reason prior to 1 December 2014, all your Performance Shares
will be automatically forfeited in their entirety. If your employment by the



--------------------------------------------------------------------------------

  Company and all its affiliates terminates on or after 1 December 2014, but
during the Deferral Period, other than due to death, Disability, or Retirement,
you will forfeit all of your Performance Shares. If your employment by the
Company and all its affiliates is terminated on or after 1 December 2014, but
during the Deferral Period, due to death, Disability, or Retirement, you will
not forfeit a pro-rata portion of your earned Performance Shares which portion
in each case shall be based on the number of full months you worked during the
Performance Period.

 

14. Performance Shares earned and not forfeited shall be paid in Shares, reduced
by the number of Shares equal in market value to any taxes required to be
withheld by the Company, as soon as administratively practical after the end of
the Deferral Period. No cash dividends or other amounts shall be payable with
respect to the Performance Shares during the Deferral Period. At the end of the
Deferral Period, for each earned and nonforfeited Performance Share, the Company
will also pay to you a cash payment equal to the dividends which would have been
paid on a Share during the Deferral Period (“Dividend Equivalents”), net of
taxes required to be withheld by the Company.

 

15. If your employment by the Company or a Subsidiary terminates during the
Deferral Period due to death, payment in respect of earned Performance Shares
that are not forfeited and of related Dividend Equivalents shall be made, as
soon as practical after the Deferral Period, to your Designated Beneficiary or,
if none, your legal representative, net of taxes required to be withheld by the
Company.

 

16. In the event of any change in the outstanding Shares of Common Stock of the
Company or the occurrence of certain other events as described in Section 12 of
the Plan, an equitable adjustment of the number of Performance Shares covered by
this Agreement shall be made as provided in the Plan.

 

17. Notwithstanding anything to the contrary above, if your employment by the
Company and its affiliates is terminated and such termination constitutes a
“Termination of Employment” within the meaning of the Air Products and
Chemicals, Inc. Corporate Executive Committee Separation Program (the “Program”)
and the Administrator of the Program determines you are entitled to the benefits
of the Program, your outstanding Awards under this Agreement shall be treated in
accordance with the Program.



--------------------------------------------------------------------------------

18.    (a) Notwithstanding anything to the contrary above, any Performance
Shares earned or paid and any related Dividend Equivalents paid to you may be
rescinded within three years of their payment in the event: the earning of such
Performance Shares is predicated upon the achievement of financial results that
are subsequently the subject of a restatement; the Committee determines in its
sole discretion that you engaged in misconduct that caused or partially caused
the need for the restatement; and the Performance Shares would not have been
earned or a lesser amount of Performance Shares would have been earned based
upon the restated financial results. In the event of any such rescission, you
shall pay to the Company the amount of any gain realized or payment received as
a result of any rescinded payment, in such manner and on such terms as may be
required, and the Company shall be entitled to reduce the amount of any amount
owed to you by the Company or any Subsidiary by such gain or payment.

 

  (b) Notwithstanding any other provisions of this Agreement, in the event the
Company is required to prepare an accounting restatement due to its material
noncompliance with any financial reporting requirement, the Company may recover
from you any amounts or awards which it is required to recover under Section 10D
of the Securities Exchange Act of 1934 or any other applicable law or securities
exchange listing standard.

 

19. In the event the Company determines, in its sole discretion, that you have
engaged in a “Prohibited Activity” (as defined below), at any time during your
employment, or within one year after termination of your employment from the
Company or any Subsidiary, the Company may forfeit, cancel, modify, rescind,
suspend, withhold, or otherwise limit or restrict any unexpired, unpaid,
unexercised, or deferred Awards outstanding under this Agreement, and any
exercise, payment, or delivery of an Award or Shares pursuant to such an Award
may be rescinded within six months after such exercise, payment, or delivery. In
the event of any such rescission, you shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise,
payment, or delivery, in such manner and on such terms as may be required by the
Company, and the Company shall be entitled to reduce the amount of any amount
owed to you by the Company or any Subsidiary by such gain or payment.

The Prohibited Activities are:

 

  (a) Your making any statement, written or verbal, in any forum or media, or
taking any action in disparagement of the Company or any Subsidiary or affiliate
thereof (hereinafter, the “Company”), including but not limited to negative
references to the Company or its products, services, corporate policies, current
or former officers or employees, customers, suppliers, or business partners or
associates;



--------------------------------------------------------------------------------

  (b) Your publishing any opinion, fact, or material, delivering any lecture or
address, participating in any film, radio broadcast, television transmission,
internet posting, social media, and/or any other electronic media;, or
communicating with any representative of the media relating to, confidential
matters regarding the business or affairs of the Company;

 

  (c) Your failure to hold in confidence all Trade Secrets of the Company that
came into your knowledge during your employment by the Company, or disclosing,
publishing, or making use of at any time such Trade Secrets, where the term
“Trade Secret” means any technical or nontechnical data, formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plan, product plan, list of actual or potential customers or
suppliers, or other information similar to any of the foregoing, which
(i) derives economic value, actual or potential, from not being generally known
to and not being readily ascertainable by proper means by, other persons who can
derive economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy;

 

  (d) Your failure to hold in confidence all Confidential Information of the
Company that came into your knowledge during your employment by the Company, or
disclosing, publishing, or making use of such Confidential Information, where
the term “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to the Company and not generally known to the
public or to competitors of the Company;

 

  (e) Your failure, in the event of your termination of employment for any
reason, promptly to deliver to the Company all memoranda, notes, records,
manuals, or other documents, including all electronic or other copies of such
materials and all documentation prepared or produced in connection therewith,
containing Trade Secrets or Confidential Information regarding the Company’s
business, whether made or compiled by you or furnished to you by virtue of your
employment with the Company; or your failure promptly to deliver to the Company
all vehicles, computers, credit cards, telephones, handheld electronic devices,
office equipment, and other property furnished to you by virtue of your
employment with the Company;

 

  (f)

Your rendering of services for any organization as an employee, officer,
director, consultant, advisor, agent, broker, independent contractor, principal,
or partner, or engaging directly or indirectly in any business which, in the
sole judgment of the Company, is or becomes competitive with the Company during
the one (1) year period following the termination of your employment; or
directly or



--------------------------------------------------------------------------------

  indirectly soliciting any customer, supplier, contractor, employee, agent, or
consultant of the Company with whom you had contact during the last two years of
your employment with the Company or became aware of through your employment with
the Company, to cease doing business with, or to terminate their employment or
business relationship with, the Company; or

 

  (g) Your violation of any written policies of the Company applicable to you,
including, without limitation, the Company’s insider trading policy.

The provisions of this Paragraph 19 are in addition to, and shall not supersede,
the terms of your Employee Patent and Confidential Information Agreement entered
at the time you were employed by the Company.

You expressly acknowledge and affirm that the foregoing provisions of this
Paragraph 19 are material and important terms of this Agreement and that your
agreement to be bound by the terms of this Paragraph 19 is a condition precedent
to your FY2014 Awards.

 

20. All determinations regarding the interpretation, construction, enforcement,
waiver, or modification of this Agreement and/or the Plan shall be made in the
Company’s sole discretion or, in the case of Executive Officer Awards, by the
Committee in its sole discretion and shall be final and binding on you and the
Company. Determinations made under this Agreement and the Plan need not be
uniform and may be made selectively among individuals, whether or not such
individuals are similarly situated.

 

21. If any of the terms of this Agreement in the opinion of the Company conflict
or are inconsistent with any applicable law or regulation of any governmental
agency having jurisdiction, the Company reserves the right to modify this
Agreement to be consistent with applicable laws or regulations.

 

22.

You understand and acknowledge that the Company holds certain personal
information about you, including but not limited to your name, home address,
telephone number, date of birth, social security number, salary, nationality,
job title, and details of all Shares awarded, cancelled, vested, unvested, or
outstanding (the “personal data”). Certain personal data may also constitute
“sensitive personal data” within the meaning of applicable local law. Such data
include but are not limited to the information provided above and any changes
thereto and other appropriate personal and financial data about you. You hereby
provide explicit consent to the Company and any Subsidiary to process any such
personal data and



--------------------------------------------------------------------------------

  sensitive personal data. You also hereby provide explicit consent to the
Company and any Subsidiary to transfer any such personal data and sensitive
personal data outside the country in which you are employed, and to the United
States. The legal persons for whom such personal data are intended are the
Company and any third party providing services to the Company in connection with
the administration of the Plan.

 

23. By accepting this award, you acknowledge having received and read the Plan
Prospectus, and you consent to receiving information and materials in connection
with this Award or any subsequent awards under the Company’s long-term
performance plans, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Website access, and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you. This Agreement and the Plan, which is incorporated herein by reference,
constitute the entire agreement between you and the Company regarding the terms
and conditions of this Award.

 

24. You submit to the exclusive jurisdiction and venue of the federal or state
courts of the Commonwealth of Pennsylvania to resolve all issues that may arise
out of or relate to and all determinations made under this Agreement. This
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania,
without regard to conflicts or choice of law rules or principles.

 

25. If any court of competent jurisdiction finds any provision of this
Agreement, or portion thereof, to be unenforceable, that provision shall be
enforced to the maximum extent permissible so as to effect the intent of the
parties, and the remainder of this Agreement shall continue in full force and
effect.



--------------------------------------------------------------------------------

Attachment

2014 Performance Share Earn Out Schedule

(PERFORMANCE SHARES AWARDED) x (PAYOUT FACTOR) =

(PERFORMANCE SHARES EARNED)

The Payout Factor is determined as follows:

 

33%

EPS Growth

Factor

   +   

67%

ROCE Spread

Factor

   =   

Payout

Factor*

 

* The Payout Factor will be increased by 15 percentage points to determine the
maximum payout. The Committee, in its discretion, may decrease the actual Payout
Factor by up to 30 percentage points from the maximum payout (15 percentage
points from the calculated Payout Factor).

The EPS Growth and ROCE Spread Factors are determined from the following
schedules:

 

 

EPS Growth(1)

   EPS
Growth  Factor

-10%

       0%

   0%

     35%

   4%

     50%

   7%

     80%

   9%

   100%

 10%

   120%

 11%

   130%

 13%

   160%

 15%

   180%

 16%

   200%

ROCE Spread

(ROCE over

Cost of Capital)

   ROCE
Spread
Factor(2)   <0%        0%     0%      50% +2.5%    100% +4.5%    200%

 

 

(1) 

EPS growth is the average of annual growth in earnings per share over the prior
year for each of fiscal years 2014, 2015, and 2016.

(2) 

ROCE spread is the average of the difference between the Company’s Return on
Capital Employed and cost of capital for each of fiscal years 2014, 2015, and
2016.